Citation Nr: 0805180	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  02-20 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.  

2.  Entitlement to service connection for a colon disorder, 
including Crohn's disease.  

3.  Entitlement to an effective date earlier than June 20, 
2002, for service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from March 26, 1974 to May 8, 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In November 2004, the RO denied service connection 
for a bilateral hearing loss.  In June 2006, the Board 
remanded the hearing loss claim for examination of the 
veteran.  The requested development has been completed and 
the Board proceeds with its review of the appeal.  The Board 
also granted service connection for schizophrenia, in June 
2006.  Subsequently, in a June 2006 rating decision, the RO 
granted a 100 percent evaluation for schizophrenia, effective 
June 20, 2002.  The June 2006 RO decision also denied service 
connection for colonitis, Crohn's disease.  


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss disability was noted 
on examination for service and did not increase in severity 
during service.  

2.  There is no evidence of an additional hearing loss 
disability during service or within the first post service 
year.  

3.  There is no competent medical evidence of Crohn's disease 
or any other colon disorder during service.  

4.  There is no competent medical evidence that Crohn's 
disease or any other colon disorder is etiologically related 
to a service-connected disability.  

5.  Service connection for schizophrenia was denied by the RO 
in October 1994.  The veteran was notified at that time and 
did not file a timely notice of disagreement.  

6.  Following the October 1994 final denial of service 
connection for schizophrenia, the earliest communication 
expressing a desire to reopen the claim for service 
connection for schizophrenia was received on June 20, 2002.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active military service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).  

2.  A colon disorder, including Crohn's disease was not 
incurred in or aggravated by active military service is not 
proximately due to or the result of a service-connected 
injury.  38 U.S.C.A. §§ 101(16), 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.310(a) 
(2007).  

3.  The criteria for an effective date earlier than June 20, 
2002, for service connection for schizophrenia have not been 
met.  38 U.S.C.A. §§ 5108, 5110, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.400, 20.1103 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For the hearing loss claim, the statutory duty to notify was 
satisfied by way of a letter sent to the appellant in May 
2004 that fully addressed all four notice elements and was 
sent prior to the initial AOJ decision on this issue, in 
November 2004.  As to the claim for service connection for a 
colon disorder, including Crohn's disease, the duty to notify 
was satisfied by way of a letter sent to the appellant in 
September 2005 that fully addressed all four notice elements 
and was sent prior to the initial AOJ decision on this issue, 
in June 2006.  Both letters informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Although the initial notices for a 
hearing loss and colon disorder did not address either the 
rating criteria or effective date provisions that are 
pertinent to these claims, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to these claims.  

In Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection for schizophrenia was granted was legally 
sufficient, VA's duty to notify as to that issue has been 
satisfied.  There can be no prejudice as to the rating 
assigned for schizophrenia because the highest possible 
rating for schizophrenia, 100 percent, was granted.  The 
veteran was not prejudiced as to the effective date because 
he had actual knowledge of his right to appeal the assigned 
date and did so.  

Duty to Assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the relevant VA, 
Social Security Administration, private and service medical 
records.  The veteran was provided an opportunity to set 
forth his contentions during the hearing before a Decision 
Review Officer at the RO.  The appellant was afforded VA 
medical examinations, and medical opinions have been 
reported.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  In September 2006, the veteran indicated that 
he had no further information or evidence to submit.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2007); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service Connection for a Bilateral Hearing Loss Disability

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).   

What constitutes a hearing loss disability is defined by 
regulation.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).  



Background

When the veteran was examined for service, in December 1973, 
it was reported that he had failed a hearing examination for 
the draft at age 18.  Audiologic evaluation showed pure tone 
thresholds, in decibels were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
5
0
60
65
55
LEFT
15
10
10
60
55
55

On retest in March 1974, pure tone thresholds, in decibels, 
were as follows:




HERTZ




500
1000
2000
4000


RIGHT
0
0
0
5


LEFT
10
0
0
0



The service medical records do not reflect any hearing 
complaints, injuries, diseases, findings, or diagnoses.  A 
separation examination is not of record.  

There were numerous private psychiatric hospitalizations from 
1976 to 1991.  The reports reflect extensive examination and 
testing.  While the veteran frequently reported hearing 
voices, there were no reports of any physiologic hearing 
problems.  

In January 2004, the veteran testified at an RO hearing.  He 
told of hearing voices during service.  Otherwise, he did not 
testify of noise exposure or hearing loss during service.  

On VA audiometric examination, in September 2004, the 
veteran's claims folder was reviewed.  Audiometric results 
from December 1993 were located and revealed a moderately 
severe high frequency hearing loss in both ears.  The veteran 
reported that he had been exposed to noise from a rifle range 
and aircraft noise from a nearby airport.  Audiometric 
testing in September 2004 disclosed pure tone thresholds, in 
decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
20
20
25
75
100
55
LEFT
20
15
15
65
65
40

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 90 percent in the left ear.  
The diagnosis was a high frequency sensorineural hearing loss 
and constant tinnitus in both ears.  The examiner commented 
that the hearing loss was somewhat poorer in the right ear 
than it was in 1973, but was essentially unchanged in the 
left ear.  The examiner expressed the opinion that because 
the veteran had a significant high frequency hearing loss 
prior to induction into service, and there was no evidence of 
it being worse after his discharge less than 3 months later, 
his hearing loss was not due to his military noise exposure.  
On the other hand, because he reported the onset of tinnitus 
to be in April 1974, it was at least as likely as not that 
the veteran's tinnitus was the result of his military 
service.  Based on this opinion and the other evidence of 
record, the RO denied service connection for the hearing loss 
and granted service connection for tinnitus.  

Pursuant to the June 2006 remand by this Board, the veteran 
was afforded another VA examination by a different 
audiologist in July 2006.  The claims folder was reviewed.  
It was noted that the entrance examination had results from 
December 1973, showing a bilateral high frequency hearing 
loss, and results from March 1974, showing normal hearing 
sensitivity in both ears.  There was no plausible explanation 
for improvement of approximately 60 decibels in at least one 
frequency in each ear over 3 months time.  Thus, the results 
from March 1974 were highly suspicious and might not be 
valid.  It was noted that the veteran was in service from 
March to May 1974 and no results from May 1974 were found.  
The examiner expressed the opinion that the March 1974 
examination was highly questionable and it was more likely 
than not that the veteran had a moderately severe high 
frequency hearing loss bilaterally prior to entering service, 
based on the December 1973 examination.  The hearing loss was 
slightly poorer in the right ear when tested in 2004 than in 
1973, but was essentially unchanged in the left ear.  Because 
there was no evidence of a hearing loss being worse after his 
discharge, less than 3 months after entrance, it was not at 
least as likely as not that the veteran's hearing loss was 
due to military noise exposure.  

In October 2006, the audiologist who provided the July 2006 
opinion made an entry in the clinical notes.  He wrote that 
the reports of September 2004 and July 2006 were reviewed.  
It was clearly stated that a bilateral hearing loss was 
present before entrance into service.  Another test was found 
which showed normal sensitivity.  It was not possible to 
present with a high frequency hearing loss in December 1973 
and then have normal hearing in March 1974.  Furthermore, 
essentially the same high frequency loss was found again on 
the September 2004 examination.  Therefore, it was not likely 
that the present hearing loss was aggravated by military 
noise exposure.  The slight change in hearing in the right 
ear could be attributed to natural causes and not noise 
exposure in service.  

Conclusion

A pre-existing high frequency hearing loss was noted when the 
veteran was examined and accepted for service.  38 U.S.C.A. 
§ 1111 (West 2002).  While the veteran may have heard rifle 
fire or aircraft sounds during service, there is no competent 
evidence of an increase in the severity during service.  
There is no reason to assume that a slight increase in 
severity in one ear, noted many years after service, occurred 
in service.  38 C.F.R. § 3.306 (2007).  In this case, over 33 
years have passed since the veteran left active service.  
During that time, he voiced many medically documented 
complaints, but there were no complaints, findings or 
diagnoses of a hearing loss.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  This is compounded by the recent medical opinions by 
two different specialists, to the effect that any change in 
the veteran's hearing is due to its natural progress and not 
due to incurrence or aggravation in service.  The medical 
records here provide a preponderance of evidence which out-
weighs the veteran's claims by a considerable margin and 
establishes that his hearing loss was not incurred or 
aggravated in service.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Service Connection for a Colon Disorder, to Include Crohn's 
Disease

In August 2005, the veteran asserted that he had a colon 
disorder and that he thought it was caused by his arthritis.  
Service connection may be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  Secondary 
service connection requires evidence of a connection to a 
service-connected disability.  See Reiber v. Brown, 7 Vet. 
App. 513 (1995).  An appellant's own conclusion, stated in 
support of his claim, that his present disability is 
secondary to his service-connected disability is not 
competent evidence as to the issue of medical causation.  See 
38 C.F.R. § 3.159 (2004); see also Grivois v. Brown, 6 Vet. 
App. 136 (1994).  

In June 2006, the Board found that the evidence did not 
support a finding that the veteran currently has rheumatoid 
arthritis.  Service connection for rheumatoid arthritis was 
denied.  Thus, the veteran's claim for service connection 
based on a relation to rheumatoid arthritis must fail because 
the claimed primary disability is not service-connected.  

The Board has considered all bases for a claim reasonably 
raised by the record.  See Solomon v. Brown, 6 Vet. App. 396, 
400 (1994); EF v. Derwinski, 1 Vet. App. 324, 326 (1991); 
Myers v. Derwinski, 1 Vet. App. 127, 130 (1991).  Evidence of 
a prolonged period without medical complaint and the amount 
of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, there is no 
competent medical evidence of a colon or other 
gastrointestinal disability during service or during the 
years of psychiatric treatment since service.  The earliest 
competent evidence of a colon disorder came many years after 
service.  Further, there is no competent medical opinion 
linking the current colon disorder to any disease or injury 
during service or to any service-connected disability.  There 
is simply no competent evidence to connect the current colon 
disorder to service.  

While the veteran may feel that his colon disorder is related 
to service or to a service-connected disability, as a lay 
witness, he does not have the medical training and experience 
to diagnose those long ago gastrointestinal symptoms as 
manifestations of his current colon disorder.  The medical 
reports made during the years since service form a 
preponderance of evidence against the claim by showing that 
although the veteran had medical attention, there were no 
symptoms, findings or diagnoses of a gastrointestinal 
disorder, including a colon disorder and Crohn's disease for 
many years after service.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, is evidence against the claim.  
Maxson.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilber; Ortiz.  

An Earlier effective Date for Service Connection for 
Schizophrenia

The veteran notes that the Social Security Administration 
(SSA) found him to be disabled by schizophrenia as of 1990 
and asserts that he made a claim for VA benefits at the same 
time.  The veteran is correct, in that he filed a claim for 
VA benefits in August 1989.  However, the two benefit 
programs are radically different.  The SSA program is based 
on the disability of a worker.  To qualify for SSA disability 
benefits, one needs to establish a qualifying work history 
and current disability.  To qualify for VA compensation 
benefits, in addition to a current disability, a relationship 
to disease or injury in service must also be established.  
See Hickson.  A January 1990 RO decision considered the 
evidence of record at that time, including service medical 
records, records of private treatment and testing from 1976 
to 1988, and a VA examination report.  The decision denied 
service connection for schizophrenia because the evidence did 
not show that a nervous condition was incurred or aggravated 
by service nor did the evidence show that the veteran 
incurred a psychosis to a compensable degree within one year 
of service.  The veteran did not file a timely appeal and the 
decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 1103 (2007).  

However, a claim can be reopened if new and material evidence 
is received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).  The law and regulations address the 
effective date of benefits in such instance.  It is not the 
date of the original claim.  Rather, the effective date of a 
reopened claim will be the date that the claim that was 
reopened and granted was received.  Benefits cannot be paid 
earlier than the date of that claim to reopen.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(2) (2007).  

Additional private records were received later in January 
1990.  They were considered with the other evidence in a 
March 1990 decision.  The veteran was informed of the 
continued denial in April 1990 and he did not file a timely 
appeal.  

In July 1990, the veteran filed a claim for service 
connection for schizophrenia and a back condition.  In 
November 1990, the RO considered the evidence of record and 
denied service connection for the back condition.  The RO 
found that additional evidence showing schizophrenia was 
incurred during service or within one year of separation of 
service had not been received.  The veteran perfected a 
timely appeal.  Records of additional psychiatric 
hospitalizations, from October  to November 1990, December 
1990, and in March 1991 were received.  In August 1991, the 
Board denied service connection for schizophrenia.  In an 
order dated in September 1992, the Court affirmed the August 
1991 Board decision.  

Meanwhile, in January 1992, the veteran submitted a report of 
a July 1976 psychiatric hospitalization and requested that 
his claim be reopened.  In March 1992, the veteran was 
informed that he had submitted new and material evidence to 
reopen his claim, but it did not show his nervous condition 
was incurred or aggravated in service.  He did not file a 
timely notice of disagreement and the March 1992 denial 
became final.  

A claim for non-service-connected pension benefits was 
received in August 1992 and in September 1992, the veteran 
was informed that he did not have the 90 days service 
required for that benefit.  He did not make a timely appeal.  

In September 1994, the veteran submitted a summary of a 
September 1994 VA hospitalization and requested that his 
claim be reopened.  In an October 1994 decision, the RO 
determined that the evidence was no new and material and that 
the claim was not reopened.  Notice was sent to the veteran 
in October 1994.  He did not submit a timely notice of 
disagreement and that decision became final.  

The veteran's next request to reopen his claim was received 
by VA on June 20, 2002.  That became the effective date of 
his 100 percent rating.  There is simply nothing that could 
be considered a claim to reopen between the last final denial 
in October 1994 and the receipt of the claim to reopen on 
June 20, 2002.  Consequently, there is no basis for an 
earlier effective date for service connection for 
schizophrenia.  38 U.S.C.A. § 5100; 38 C.F.R. § 3.400.  

The Board notes that an earlier effective date can be 
assigned if there was clear and unmistakable error in a 
previous decision.  38 C.F.R. §§ 3.105(a), 3.400(k) (2007).  
However, CUE is a very specific and rare kind of "error."  
It is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Thus, even where the premise of error is accepted, if it is 
not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied,"  (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).  

The Board must consider all issues reasonably raised by the 
evidence.  See Solomon EF; Myers.  In this case, the evidence 
does not raise the issue of CUE.  It would be predjudicial to 
the veteran to raise the issue and then deny the claim 
without considering any arguments or evidence the veteran and 
his attorney might submit.  Since they have not specifically 
pled CUE, the Board finds no basis to consider such a claim 
at this time.  


ORDER

Service connection for a bilateral hearing loss disability is 
denied.  

Service connection for a colon disorder, including Crohn's 
disease, is denied.  

An effective date earlier than June 20, 2002, for service 
connection for schizophrenia is denied.  





______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


